209 F.3d 1020 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.DENNIS BROWN,    Defendant-Appellant.
No. 99-2738
In the  United States Court of Appeals  For the Seventh Circuit
Submitted December 14, 1999Decided April 7, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 CR 372--George M. Marovich, Judge.
Before ESCHBACH, COFFEY and RIPPLE, Circuit Judges.
COFFEY, Circuit Judge.


1
Defendant-Appellant  Dennis Brown ("Brown") received a 125-month term  of imprisonment after pleading guilty to bank  robbery by force or violence, in violation of 18  U.S.C. sec. 2113(a). On direct appeal, Brown  challenges the district court's computation of  his criminal history score, maintaining that his  four previous aggravated and armed robbery state  convictions1 should have been treated as one  offense because they formed as part of a common  scheme or plan and therefore were related under  U.S.S.G. sec. 4A1.2(a)(2).


2
We AFFIRM.

I.  BACKGROUND

3
For approximately 6 weeks in March and April of  1998, Brown was engaged in a crime spree that  consisted of five robbery offenses, occurring on  March 23, April 16, April 30, May 1 and May 9,  1998. Four of these robberies (March 23, April  16, April 30, and May 9) resulted in three  Illinois indictments for aggravated robbery and  one Illinois indictment for armed robbery, all of  which Brown pled guilty to in the Illinois court  system. The fifth robbery, occurring on May 1,  1998, resulted in a federal charge resulting from  a grand jury indictment on December 15, 1998,  charging Brown with bank robbery by force or  violence in violation of 18 U.S.C. sec. 2113(a).

A.  Prior State Robbery Convictions

4
1.  March 23, 1998 & April 16, 1998 Robberies


5
Brown's crime spree began on March 23, 1998,  when, according to an arrest report of the  Harwood Heights, Illinois police department, he  entered the "Genesis Two Hands Down" store and  directed the employee to give him all the money  from the drawer. Brown then ordered the employee  to come to the front of the store and kneel down  as he exited. Apparently impressed with his  success, Brown struck again on April 16, 1998,  when he robbed the Harwood Heights "Life Uniform"  store. The arrest report indicates that the  defendant entered the store, asked the employee  if she was alone, and she replied in the  affirmative. He then asked how much money was in  the register and displayed a handgun in the  waistband of his pants. After the employee handed  over the currency in the drawer, he ordered her  to get down on the floor as he exited the  store.2

2.  April 30, 1998 Robbery

6
Apparently believing that his luck would never  end, on April 30, 1998, the defendant held up  another location. According to a Morton Grove,  Illinois police report, the defendant entered a  Shell Station Mini-Mart and ordered one of the  employees to open the register. When the employeeasked if he was kidding, Brown lifted his shirt  and displayed a steel revolver in the waistline  of his pants. The employee then opened the  register and placed the cash drawer on the  counter. Brown took the money from the drawer and  told the employee to lie down on the floor for  five minutes and if he got up, he would be shot  by his accomplice who was watching.3

3.  May 9, 1998 Robbery

7
Proving the old proverb that all "good" things  must come to an end, Brown's final act of his  crime spree occurred on May 9, 1998, when he  entered the "WorldWide Liquor" store at 3500 N.  Harlem, Chicago, walked to the counter and  demanded money while lifting his shirt and  displaying a handgun tucked in his belt.  According to the Chicago police arrest report,  the employee complied and gave Brown $150. Brown  then ordered the employee to lie down on the  floor and fled the scene.4


8
B.  The Federal Armed Bank Robbery Conviction


9
Brown went for the jackpot on May 1, 1998, when  he entered the Lombard, Illinois branch of the  LaSalle Bank, lifted his shirt, displayed the  butt end of a revolver and shouted, "I've got a  gun and a grenade in my pocket, my partner just  gave me the signal, he's got a police scanner in  the car, so don't set off any alarms or I'll pull  the pin on this and we'll all die." Brown then  handed a bag to a bank employee and told the  employee to go to the teller counter and have it  filled. The defendant continued to terrorize the  bank employees and patrons by threatening, "Don't  make any mistakes, I don't want any strapped  money or I'll pull the pin," and also warned that  if anyone called for help, he would come back in,  "pull the pin, and we'll all explode." The  LaSalle Bank's records reflected that the bank  was out $9,248 as a result of the armed bank  robbery.


10
Approximately two weeks later, on May 14, 1998,  the Lombard Police Department was advised that an  individual recently arrested by the Chicago  Police Department for aggravated robbery had  signed a written confession in which he admitted  to robbing the Lombard, Illinois branch of the  LaSalle Bank.5 The following day, Brown was  identified in a photo lineup by two eyewitnesses  as the individual who robbed the LaSalle Bank on  May 1, 1998.6


11
On December 15, 1998, Brown was indicted on  one-count of bank robbery by force or violence,  and on January 27, 1999, pled guilty and his plea  was accepted. The Presentence Investigation  Report ("PSR") recommended that Brown receive a  total of thirteen criminal history points,  including ten points for his four previously  discussed state convictions for aggravated and  armed robbery.7 The sentencing judge adopted  the recommendation of the PSR and made the  following findings with respect to his prior  state robbery convictions: the court found that  the April 16 robbery was "related" to the March  23 robbery under Application note 3 to U.S.S.G.  sec. 4A1.2(a)(2) because the two offenses had  been "consolidated for the purposes of  sentencing" by the state court, thus resulting in  the allocation of just one criminal history point  under sec. 4A1.1(f) for the April 16 robbery,8  but counted theMarch 23, April 30, and May 9  robberies separately and allocated three criminal  history points for each offense under U.S.S.G.  sec. 4A1.1(a), resulting in nine criminal history  points.


12
Before sentencing, Brown filed objections to the  PSR, contending that all four state robbery  convictions were related under sec. 4A1.2(a)(2)  as part of a common scheme or plan and thus  should have been counted only once in the  criminal history computation. The sentencing  judge rejected his challenge and sentenced him to  125 months imprisonment to run concurrently with  his state sentences. Brown appeals.

II.  DISCUSSION

13
This Circuit has recently clarified the  applicable standard of review, holding that a  district court's determination that certain prior  sentences are not related is a factual one, and  that we review under the clear error standard.  See United States v. Buford, 201 F.3d 937, 940-42  (7th Cir. 2000); United States v. Joy, 192 F.3d 761, 770 (7th Cir. 1999). For purposes of  calculating a defendant's criminal history, under  sec. 4A1.2(a)(2), prior sentences imposed in  "unrelated" cases are counted separately, but  prior sentences imposed in "related" cases are  counted as one sentence. Application note 3 to  sec. 4A1.2(a)(2) offers this advice:


14
Prior sentences are not considered related if  they were for offenses that were separated by an  intervening arrest (i.e., the defendant is  arrested for the first offense prior to  committing the second offense). Otherwise, prior  sentences are considered related if they resulted  from offenses that (A) occurred on the same  occasion, (B) were part of a single common scheme  or plan, or (C) were consolidated for trial or  sentencing.


15
U.S.S.G. sec. 4A1.2, cmt. (n.3) (emphasis added).  Brown relies on this application note in arguing  that his four robberies are all related under the  common scheme or plan prong because they involved  a similar modus operandi and were connected by a  common purpose. Specifically, the defendant  contends that he was "strung out" on drugs each  time, displayed a gun during two of the  robberies, and during each incident, demanded  currency, took the money, ordered the victims  onto the floor and exited the scene, all with the  "common purpose" of obtaining money to feed his  drug addiction. Before we address the defendant's  arguments, we will review the applicable law.


16
A.  "Single Common Scheme or Plan"


17
Although the sentencing guidelines do not define  "single common scheme or plan," we have held that  "'scheme' and 'plan' are words of intention,  implying that [the offenses] have been jointly  planned." United States v. Ali, 951 F.2d 827, 828  (7th Cir. 1992). In other words, for purposes of  sec. 4A1.2(a)(2), crimes are part of a single  common scheme or plan only if: (1) they were  "jointly planned"; or (2) one crime entails the  commission of the other. See Joy, 192 F.3d at  771. Under this analysis, Brown must demonstrate  that "he either intended from the outset to  commit [the] crimes or that he intended to commit  one crime which, by necessity, involved the  commission of [the others]." United States v.  Carroll, 110 F.3d 457, 460 (7th Cir. 1997)  (emphasis added). "Because the defendant is in  the best position to know whether he jointly  planned two or more crimes and is the beneficiary  of any reduction in his sentence, he has the  burden of showing that his prior offenses were  part of a single scheme or plan." Joy, 192 F.3d  at 771.

B.  Defendant Brown's Arguments

18
Even though this Court has gone out of its way  to define what constitutes a "single common  scheme or plan," the defendant in his arguments  has ignored the ruling caselaw. Specifically,  Brown does not argue that he "intended from the  outset" to commit the robberies or that one of  the robberies necessarily involved committing the  others; instead, he maintains that a similar  modus operandi in each of the crimes will support  a finding of relatedness.However, as we have  previously and explicitly stated, "[c]rimes are  not related just because they have similar modus  operandi, or because they were part of a crime  spree." See United States v. Sexton, 2 F.3d 218,  219 (7th Cir. 1993). Committing "like crimes that  were close in time and similar in style" is not  enough to establish a "singular common scheme or  plan." See id.9


19
The defendant also argues that these crimes  were committed within a month and a half of each  other and in the same general area, and were thus  connected by a specific common purpose--to fund  his drug addition. Crimes are not considered  related under sec. 4A1.2(a)(2), however, merely  because each of the offenses were committed with  the same general purpose. See Carroll, 110 F.3d  at 460; United States v. Brown, 962 F.2d 560, 564  (7th Cir. 1992). In fact, this Court has made  clear that under sec. 4A1.2 (a)(2), crimes will  not "be deemed related simply because they are  committed to achieve a singular objective--such  as support of a drug habit." Brown, 962 F.2d at  564; see United States v. Woods, 976 F.2d 1096,  1100 (7th Cir. 1992) (citing United States v.  Rivers, 929 F.2d 136, 139-40 (4th Cir. 1991)).


20
Further, despite whatever factual similarities  the defendant's robberies may have, he is  required to present sufficient evidence that  establishes a singular common scheme or plan. We  have held on several occasions that merely  similar, seriatim robberies fall far short of  qualifying as a "single common scheme or plan."  In Sexton, we held that even a crime spree  involving four burglaries within a three-week  time frame, "at the same time of day, taking the  same types of property from rural residences,  using the same get-away car, and with the same  motive to make money," does not satisfy the  relatedness standard. Sexton, 2 F.3d at 219.  Likewise, we ruled in Woods that three robberies  committed eight days apart, with the defendant  planning to rob as many places as he could, was  not the type of common scheme or plan  contemplated by the guidelines. See Woods, 976 F.2d at 1099-1100. This Court similarly held in  Brown that two bank robberies committed eight  days apart also did not evidence a common scheme  or plan. See Brown, 962 F.2d at 565.


21
[A] relatedness finding requires more than mere  similarity of crimes. A common criminal motive or  modus operandi will not cause separate crimes to  be related within the meaning of the Guidelines  commentary. Nor will crimes be deemed related  simply because they are committed to achieve a  singular objective--such as support of a drug  habit or debt collection.


22
Brown, 962 F.2d at 564 (citations omitted).


23
To his detriment, Brown fails to establish, or  even argue, that he intended "from the outset" to  commit the March 23, April 30 and May 9  robberies, or that one of the robberies  necessarily involved committing the others.  Indeed, the facts and circumstances of the  defendant's crimes suggest that he is a  recidivist who was on a crime spree during a ten  day period from April 30 through May 9 of 1998.  See, e.g., Ali, 951 at 828 ("We must keep in mind  the purpose of the 'related' test. It is to  identify the less dangerous criminal. A criminal  is not less dangerous because his crime is part  of a spree."). There is no evidence that Brown  either "jointly planned" the robberies, that is,  intended to commit the robberies "from the  outset," orthat he intended to commit one of the  robberies which necessarily involved committing  the others. See Carroll, 110 F.3d at 460. Thus,  we conclude that the defendant has not carried  his burden of showing that the prior offenses  were part of a "single common scheme or plan" as  defined under the holdings of this Court in Joy,  Carroll and Ali. See Joy, 192 F.3d at 771;  Carroll, 110 F.3d at 460; Ali, 951 F.2d at 828.  Accordingly, we hold that the district court did  not commit clear error when it found that the  defendant's March 23, April 30 and May 9, 1998  robberies were not related, and properly counted  the prior convictions separately for purposes of  computing Brown's criminal history.


24
We AFFIRM.



Notes:


1
 As discussed later in detail, Brown has three  Illinois state convictions for aggravated robbery  as well as one Illinois conviction for armed  robbery. In sum, he received a nine-year term of  imprisonment on each conviction with the  sentences ordered to run concurrently.


2
 Brown pled guilty in Illinois state court to one-  count of aggravated robbery for each offense,  which were later consolidated for purposes of  sentencing only.


3
 The defendant pled guilty in Illinois state court  to one-count of armed robbery.


4
 Brown pled guilty in Illinois state court to one-  count of aggravated robbery.


5
 Also, at the time of his arrest, the defendant  was wearing clothing and carrying a bag similar  to the clothing worn and the bag carried by the  LaSalle Bank bank robber.


6
 The Presentence Investigation Report does not  indicate whether these two eyewitnesses were bank  customers or employees, or if they could have  also identified Brown by his voice.


7
 Brown also received three criminal history points  for three other prior state convictions (criminal  damage to property, domestic battery and  battery), bringing his total criminal history  points to thirteen and placing him in criminal  history category VI.


8
 Neither party challenges this sentencing  determination.


9
 Under Application note 9 to sec. 1B1.3, "[f]or  two or more offenses to constitute part of a  common scheme or plan, they must be substantially  connected to each other by at least one common  factor, such as common victims, common  accomplices, common purpose, or similar modus  operandi." As we stated in Joy, however, the  "common scheme or plan" concept under sec. 1B1.3  is used for ascertaining relevant offense conduct  and adjustments, and is inapplicable for purposes  of our review under sec. 4A1.2(a)(2). See Joy, 192 F.3d at 771 n.7; U.S.S.G. sec. 1B1.3(b)  ("Factors in Chapters Four and Five that  establish the guideline range shall be determined  on the basis of the conduct and information  specified in the respective guidelines.").